In a proceeding to invalidate petitions designating respondent John P. Finnerty as a candidate in the Right to Life Party Primary Election to be held on September 10, 1981 for the public office of Suffolk County Legislator in the 11th Legislative District, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated August 18, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioner lacks standing (see Matter of Menendez v McNab, 83 AD2d 893). Were petitioner deemed to have standing, we would find no merit in his argument that the Right to Life Party has failed to validly designate the office in issue (see Matter of Donnelly v McNab, 83 AD2d 896). Mollen, P. J., Hopkins, O’Connor and Weinstein, JJ., concur.